                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 ABEL REYES,                                      1:16-cv-0586-DAD-JLT (PC)
                        Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
 v.                                               JOHNNY QUEZADA, CDCR # V42893,
                                                  PLAINTIFF'S WITNESS

 FLORES, et al.,                                  DATE: October 30, 2019
                        Defendants.               TIME: 8:30 a.m.

        Johnny Quezada, inmate, CDCR # V42893, a necessary and material witness for the
Plaintiff in proceedings in this case on October 30, 2019, is confined at Salinas Valley State
Prison, 31625 Highway 101, Soledad, CA 93960, in the custody of the Warden. In order to
secure this inmate's attendance it is necessary that a Writ of Habeas Corpus ad Testificandum
issue commanding the custodian to produce the inmate before District Judge Dale A. Drozd in
Courtroom 5 at the Robert E. Coyle United States Courthouse, located at 2500 Tulare Street,
Fresno, CA 93721 on October 30, 2019, at 8:30 a.m.

         ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify in United States District
Court at the time and place above, and from day to day until completion of court proceedings or
as ordered by the court; and thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Salinas Valley State Prison

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings, or as ordered by the court; and thereafter to return the inmate to the above
institution.

       FURTHER, you have been ordered to notify the court of any change in custody of
the inmate and have been ordered to provide the new custodian with a copy of this writ.



IT IS SO ORDERED.

      Dated:   September 18, 2019                        /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE
